Citation Nr: 0802340	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial separate compensable evaluation 
for diabetic cataracts.

2.  Entitlement to an initial separate compensable evaluation 
for diabetic onychomycosis of both feet.

3.  Entitlement to an initial evaluation in excess of 30 
percent for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2007, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.

The veteran had disagreed with the evaluations assigned to 
the service-connected diabetic polyneuropathy of the right 
upper extremity, diabetic polyeuropathy of the left upper 
extremity, diabetic polyneuropathy of the left lower 
extremity, diabetic polyneuropathy of the right lower 
extremity, and diabetes mellitus.  The June 2006 statement of 
the case (SOC) and the September 2006 supplemental statement 
of the case (SSOC) each referred to these issues.  However, 
the veteran did not include these issues on his October 2006 
VA Form 9.  Therefore, they have not been properly perfected 
for appellate consideration by the Board.  As a consequence, 
the issues are as noted on the title page.  


FINDINGS OF FACT

1.  Diabetic cataracts are manifested by corrected vision of 
20/30 or better in both eyes.

2.  Diabetic onychomycosis of both feet has not been shown to 
affect 5 percent of the body, or affected area, or require 
intermittent systemic therapy during the past 12 months. 

3.  Diabetic nephropathy has not been manifested by constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling. 
 

CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a separate 
compensable evaluation for diabetic cataracts have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.75, 4.83a, 4.84a, Diagnostic Codes 
(DC) 6028, 6079, 7913 (Note (1)) (2007).

2.  For the entire appeal period, the criteria for a separate 
compensable evaluation for diabetic onychomycosis of both 
feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.75, 4.118, 
Diagnostic Codes (DC) 7806, 7820, 7913 (Note (1)) (2007).

3.  For the entire appeal period, the criteria for an 
evaluation in excess of 30 percent for diabetic nephropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 3.159, 4.7, 
4.104, 4.115, Diagnostic Codes (DC) 7101, 7541 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings

The veteran asserts that the disabilities on appeal are more 
severe than the currently assigned evaluations.  During the 
November 2007 hearing, he complained of having difficulty 
driving due to his cataracts.  He noted that he has 
difficulty seeing devices required for his job in the 
electrical field.  He complained of pain and numbness in his 
feet and noted growths around his toes.    

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

According to Note (1) of 38 C.F.R. Part 4, Diagnostic Code 
(DC) 7913, compensable complications of diabetes are rated 
separately unless they are part of the critiera used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  

The Board observes that the veteran has appealed the initial 
evaluations assigned.  As such, the severity of the 
disabilities will be considered during the entire period on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

A.  Diabetic Cataracts

The veteran's diabetic cataracts have been evaluated as 
noncompensable under DC 6028.  Pre-operative senile cataracts 
are rated based upon impairment of vision.  38 C.F.R. § 
4.84a, DC 6028.  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  Evaluations for visual acuity range from 
noncompensable to 100 percent based on the degree of 
impairment. 38 C.F.R. § 4.84a, DC 6061-6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  Vision in both eyes 
correctable to 20/40 warrants a noncompensable evaluation.  
38 C.F.R. § 4.84a, DC 6079.  A 10 percent rating requires 
vision in one eye correctable to 20/50, and vision in the 
other eye correctable to 20/40.  38 C.F.R. § 4.84a, DC 6078.

The August 2005 VA examination noted best-corrected visual 
acuity of 20/25 in the right eye and 20/30 in the left eye.  
In June 2006, the corrected visual acuity was noted as 20/25 
in both eyes.  The April 2007 VA examination noted correct 
visual acuity of 20/20 in both eyes.  The examiner noted that 
the veteran suffers from mild diabetic induced cataracts and 
retinopathy; neither of which was noted as visually 
significant at this time.       

The medical evidence establishes that the veteran suffers 
from diabetic induced cataracts.  However, the ophthalmology 
examinations have shown visual acuity of 20/30 or better in 
both eyes.  Thus, the preponderance of the evidence 
establishes that the veteran does not meet the criteria for a 
separate compensable evaluation.  See 38 C.F.R. Part 4, DCs 
6079, 7913 (Note (1)).

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.



B.  Diabetic Onychomycosis

The veteran's diabetic onychomycosis has been evaluated as 
noncompensable under DC 7820.  Diagnostic Code 7820, which 
covers fungal infections of the skin not listed elsewhere in 
the rating criteria, provides that disfigurement of the head, 
face, or neck is to be rated under DC 7800; scarring is to be 
rated under DC's 7801- 7805; or dermatitis is to be rated 
under DC 7806, "depending upon the predominant disability."  
It is clear that the onychomycosis (toenail fungus) does not 
involve the head, face, or neck, nor does it involve 
scarring.  Accordingly, the use of DC 7806 is most 
appropriate.

Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period.   

In July 2005, a VA examiner diagnosed the veteran with 
onychomycosis manifested by thickening of the toenails.  See 
also VA Examination (Aug. 2002).  The veteran's private and 
VA medical records noted treatment for nail thickening and 
toenail fungus with maceration between the last three digits.  
Calluses have also been noted.  

During the April 2007 VA examination, the veteran noted that, 
three years ago, he was treated for toe fungus with an oral 
antifungal agent for one month.  After six to eight months, 
the fungus returned, and he has had no further oral or 
topical treatment.  On examination, the right great toenail 
was noted as blackened and thick with the distal edges 
separated from the nail bed.  The left great toe and the 
second toe were noted as blackened, thickened, and separated 
from the nail bed.  There was no edema, inflammation, or 
ulceration of the nail beds.    

Accordingly, because less than 5 percent of the veteran's 
body surface is affected, and the condition has not been 
noted as requiring treatment during the past 12 month period, 
the preponderance of the evidence is against a higher rating 
for the veteran's diabetic onychomycosis.  Therefore, he does 
not meet the criteria for a separate compensable evaluation.  
See 38 C.F.R. Part 4, DCs 7806, 7913 (Note (1)).  
 
In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

C.  Diabetic Nephropathy  

The veteran's diabetic nephropathy has been evaluated as 30 
percent disabling under DC 7541, which provides that diabetic 
nephropathy is to be rated on the basis of renal dysfunction.

The rating criteria provide that a 30 percent rating is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101.  A 60 percent rating is warranted for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under DC 7101.  An 80 percent rating is warranted for 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  Finally, a 
100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.

During the July 2005 VA examination, the veteran noted that 
he had been told that he has microalbumin in the urine.  The 
examiner diagnosed the veteran with diabetic nephropathy.

In June 2006, the veteran underwent an additional VA 
examination.  The examiner noted that the veteran was not 
being treated for hypertension.  The veteran complained of 
fatigue, and edema was noted in the lower extremities.  Blood 
pressure readings recorded were 138/80 mmHg, 140/82 mmHg, and 
140/78 mmHg.  Lab results revealed a BUN of 21, creatinine of 
1.2, and a normal urine analysis. 
 
These results are consistent with the criteria for a 30 
percent disability rating and do not more closely match the 
criteria for any higher rating.  In this regard, the Board 
notes that the record contains no evidence of constant 
albuminuria or a definite decrease in kidney function.  
Moreover, there is no evidence of hypertension manifested by 
diastolic pressure predominantly 120 or more, as is required 
to meet the criteria for 40 percent disabling hypertension.  
See 38 C.F.R. § 4.104, DC 7101. Thus, the preponderance of 
the evidence is against a higher rating for the veteran's 
diabetic nephropathy. 
 
In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.



II.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  Regardless, 
sufficient notice was provided in July 2005.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is, therefore, 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his claim.  In addition, he was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records 
from the Augusta VAMC and Charleston VAMC, and the veteran 
submitted his private medical records from Low Country Health 
Care Systems and Dr. Masseo.  Additionally, in November 2007, 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In addition, the appellant was afforded VA medical 
examinations in August 2002, July 2005, August 2005, June 
2006, and April 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial separate compensable evaluation for 
diabetic cataracts is denied.

Entitlement to an initial separate compensable evaluation for 
diabetic onychomycosis of both feet is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for diabetic nephropathy is denied.


____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


